KEN PAXTON
                                       ATTORNEY GENERAL OF TEXAS




                                             January 18, 2017



The Honorable Joseph C. Pickett                        Opinion No. KP-0129
Chair, Committee on Transportation
Texas House of Representatives                         Re: Administration and procedures related to
Post Office Box 2910                                   motor vehicle registration (RQ-0119-KP)
Austin, Texas 78768-2910

Dear Representative Pickett:

        You ask several questions concerning the relative authority of the Department of Motor
Vehicles ("Department") and county assessor-collectors with regard to providing vehicle
registration services. 1 Texas law requires that within thirty days of purchasing a vehicle or
becoming a Texas resident, the owner of a motor vehicle must apply for the registration of the
vehicle. TEX. TRANSP. CODE § 502.040(a). Chapters 502 and 520 of the Transportation Code'
establish procedures for the registration of vehicles in Texas, assigning various responsibilities to
the Department and to county assessor-collectors. See id. §§ 502.001-.492, 520.001~.0093.
Answering your questions first requires a review of the relevant statutes addressing both parties.

        The Legislature has given the Department "jurisdiction over the registration and titling of
... motor vehicles in compliance with the applicable statutes." Id. § 520.004. The Department
may adopt rules to administer chapters 502 and 520 of the Transportation Code, relating to vehicle
registration. Id.§§ 502.0021(a), 520.003(a). Alongside this general authority, the Legislature has
tasked the Department with a number of specific responsibilities. For example, section 502.040
requires that the Department establish the method and process for making an application for
registration. Id. § 502.040(b) ("The application must be ... made in a manner prescribed by the
[D]epartment."). The Department mus~ "post forms on the Internet and provide each county
assessor-collector with a sufficient supply of any necessary forms on request." Id. § 502.0021 (b).
It must prepare the designs and specifications for the registration insignia, designate a registration
period, and "issue a registration receipt and registration insignia that are valid until the expiration
of the designated period." Id. §§ 502.00211, .044(c)-(d). By rule, the Department "may provide
for the use of an automated registration process, including: (1) the automated on-site production
of registration insignia; and (2) automated on-premises and off-premises self-service registration."
Id. § 502.059( d).


        1
         See Letter from Honorable Joseph C. Pickett, Chair, House Comm. on Transp., to Honorable Ken Paxton,
Tex. Att'y Gen., at I (July 22, 2016), https://www.texasattomeygeneral.gov/opinion/requests-for-opinion-rqs
("Request Letter").
The Honorable Joseph C. Pickett - Page 2                (KP-0129)



       The Legislature has also involved county assessor-collectors in the vehicle registration
process. An applicant for registration must generally make the application "through the county
assessor-collector of the county in which the owner resides." Id. § 502.040(b)(l). "Each county
assessor-collector shall process a registration renewal through an online system designated by the
[D]epartment." Id. § 520.005(d). The county assessor-collector reviews the documentation
submitted along with an application and rejects or accepts that documentation. See, e.g., id.
§§ 502.043(c-1) ("A county assessor-collector shall accept a receipt or evidence provided under
Subsection (c) as an application for renewal of the registration if the receipt or evidence indicates
the applicant owns the vehicle."), .046(b) ("The county assessor-collector shall examine the
evidence of financial responsibility to determine whether it complies" with the statutory
requirements.).

         The Department and county assessor-collectors also have some related and overlapping
responsibilities. For example, Department officers and employees and county assessor-collectors
or their deputies are all authorized to collect registration fees. Id. § 502.191(a). And both the
Department and county assessor-collectors may register a vehicle or "may refuse to register a
motor vehicle" upon receiving information that the owner of the vehicle owes money to the county
or is a habitual toll violator. Id.§§ 502.0IO(a)(l), .Oll(a). 2 The Department is required to "provide
services that are reasonable, adequate, and efficient" and to "establish standards for uniformity and
service quality for counties .... " Id. § 520.004(1 )-(2). Considering this framework established
in the Transportation Code, we address your specific questions.

        You first ask what the term "registration services" means as used in subsection
520.0071(b). Request Letter at 1-2. Subsection 520.007l(b) of the Transportation Code
authorizes a county assessor-collector to "deputize an individual or business entity to perform ...
registration services in accordance with rules adopted" by the Board of the Department. TEX.
TRANSP. CODE § 520.0071(b) (emphasis added). The term "registration services" is not defined
within the Transportation Code. However, the Legislature has expressly required the Board of the
Department (the "Board") to prescribe the duties and obligations of deputy county assessor-
collectors who perform registration duties. Id. § 520.0071(a)(2). Thus, "registration services" as
used in section 520.0071 include those services that, consistent with the relevant statutes, the Board
of the Department delegates by rule to the deputy county assessor-collectors.

        You also ask about the meaning of the phrase "process a registration renewal" as used in
subsection 520.005(d). Request Letter at 1-2. Subsection 520.005(d) requires a county assessor-
collector to "process a registration renewal through an online system designated by the
[D]epartment." TEX. TRANSP. CODE § 520.005(d). The term "process" is likewise not defined in
the statutes; however, a common understanding of the verb "process" is to "deal with (someone)
using an official and established procedure." NEW OXFORD AMERICAN DICTIONARY 1392 (3d ed.
2010); see Jaster v. Comet II Constr., Inc., 438 S.W.3d 556, 563 (Tex. 2014) (using dictionary
definitions to determine the common meaning of a word). Thus, processing a renewal would


        2
         "A county may contract with the [D]epartment to provide information to the [D]epartment necessary to
make a determination" about whether the owner of a vehicle owes the county money such that registration could be
refused. TEX. TRANSP. CODE§ 502.0lO(b).
 The Honorable Joseph C. Pickett - Page 3                 (KP-0129)



 involve working with a vehicle registrant and following the procedures established by the
 Department to register vehicles.

          You next ask whether the Department has authority to provide general registration services .
. Request Letter at 1-2. Your question implies that because a county assessor-collector has authority
  to perform registration services, the Department may not have such authority. Id. at 2. However,
  while the Board of the Department has authority to assign registration services to deputy county
  assessor-collectors under section 520.0071, nothing in that provision suggests that the Department
  is prohibited from providing registration services that it has not delegated pursuant to that
  provision. See TEX. TRANSP. CODE § 520.0071. As previously discussed, analyzing the relevant
  Transportation Code provisions as a whole indicates that the Legislature intended both the
  Department and the county assessor-collectors to provide various registration services. See In re
  Ford Motor Co., 442 S.W.3d 265, 280 (Tex. 2014) ("In determining a statute's meaning, we
  consider statutes as a whole rather than their isolated provisions." (quotation marks omitted)).
  Whether a specific registration service belongs to the Department, the county assessor-collectors,
  or both will require analyzing the applicable statute in the Transportation Code and any relevant
  Department rules.

         You also ask whether the Department has express or implied authority to print and mail
 registration insignia or to contract with a vendor to perform those actions. Request Letter at 1-2. 3
 You tell us that"[ s]pecific statutory authority to print and mail registration insignia is not expressly
 granted to any entity in the Transportation Code." Id. at 2. However, the Legislature requires that
 the Department "issue a registration receipt and registration insignia." TEX. TRANSP. CODE
 § 502.044(d) (emphasis added); see also id. § 502.197(c) (authorizing the Department to adopt
 rules addressing the "issuance of registration receipts and insignia by mail"). A common
 understanding of the verb "issue" is to "send out or distribute officially." BLACK'S LA w
 DICTIONARY 908 (9th ed. 2009). Necessary steps in the process of issuing or distributing
 registration insignia would include printing and mailing the insignia. Thus, the Department has
 statutory authority to print and mail registration insignia.

         You next ask whether the Department has authority to contract with a vendor to perform
 the printing and mailing of registration insignia. Request Letter at 2-3. You note that the
 Department is expressly authorized to "enter into a contract with a private vendor to produce and
 distribute motor vehicle registration renewal notices." TEX. TRANSP. CODE§ 502.1515; Request
 Letter at 3. You also point out that the Department has no similar express authority to contract
 with a private vendor to print and mail registration insignia for online registration. Request Letter
 at 1, 3. However, the Department "may authorize a business entity to perform a [D]epartment
 function in accordance with rules adopted" by the Board of the Department. TEX. TRANSP. CODE
 § 1001.013(a). Because Department functions include issuing registration insignia, subsection
 1001.013(a) authorizes the Department to contract with a business entity to perform that function
 ifthe Board adopts rules authorizing the Department to do so. See id.§ 502.044(d). Whether any


         3
           The Department's current rules on registration renewals made oniine require the county assessor-collector
 to "mail renewal registration validation stickers." 43 TEX. ADMIN. CODE§ 217.29(f)(5), (h) (2016) (Tex. Dep't of
 Motor Vehicles, Vehicle Registration Renewals via Internet).
The Honorable Joseph C. Pickett - Page 4           (KP-0129)



specific contract that the Department enters into complies with the Transportation Code and any
other relevant procurement statutes would have to be analyzed separately. This office does not
construe or approve specific contracts through the opinions process. Tex. Att'y Gen. Op. No. KP-
0099 (2016) at 1.

        In your final question, you ask whether a Department contract with a private vendor to
perform registration services or to print and mail registration insignia would require the contractor
to work with or be approved by a county. Request Letter at 1, 3. As discussed previously, the
Department has general "jurisdiction over the registration and titling of . . . motor vehicles in
compliance with the applicable statutes." TEX. TRANSP. CODE § 520.004. We find no current
statute within the Transportation Code that requires the Department to seek county approval before
entering into a contract with a private vendor to perform a Department function. While the
Legislature has allocated responsibility to both the Department and the county assessor-collectors
to provide various registration services, no provision in the Transportation Code confers
mandatory duties exclusively upon counties that extend beyond the Department's jurisdiction over
registration. See id. § 502.040(b) (requiring that applications for registration generally be made
through the county assessor-collector "in a manner prescribed by the [D]epartment"). Depending
on the terms of the contract and the specific functions delegated to the private vendor, it is possible
that the vendor and the county would need to work together in the performance of registration
services.
The Honorable Joseph C. Pickett - Page 5       (KP-0129)



                                     SUMMARY

                      Under chapters 502 and 520 of the Transportation Code,
              both the Department of Motor Vehicles and county assessor-
              collectors provide various motor vehicle registration services.

                      Pursuant to section 502.044 of the Transportation Code, the
              Department has statutory authority to print and mail registration
              insignia.

                    Section 1001.013 of the Transportation Code authorizes the
              Department to contract with a business entity to perform a
              Department function, including issuing registration insignia.

                     No statute of which we are aware requires the Department to
              seek county approval before entering into a contract with a private
              vendor to perform a Department function.

                                           Very truly yours,




                                           KEN PAXTON
                                           Attorney General of Texas



JEFFREY C. MATEER
First Assistant Attorney General

BRANTLEY STARR
Deputy First Assistant Attorney General

VIRGINIA K. HOELSCHER
Chair, Opinion Committee